Balio, J. (dissenting in part).
I agree that respondent presented substantial evidence to support its charges that petitioner misrepresented the extent of her disability and continued on sick leave while no longer disabled from her duties as a school bus driver. The penalty of dismissal, however, is grossly disproportionate to the conduct of petitioner, and the determination should be modified to reduce that penalty.
Surveillance tapes depict petitioner playing golf on June 30, 1994. The physician who examined petitioner on behalf of re*988spondent on July 7, 1994, reported that petitioner was not disabled and could return to work. The school year ended before June 30, 1994, and thus, respondent did not expect her to return to her duties as a bus driver before the start of the next school year in September. Thus, at most, petitioner deprived respondent of her services for part of the month of September 1994. There is no evidence that, in her 10 years of service for respondent, petitioner engaged in improper conduct warranting discipline. Under the circumstances, the penalty imposed is so disproportionate as to be shocking to one’s sense of fairness (cf., Matter of Pell v Board of Educ., 34 NY2d 222, 233). The maximum penalty warranted by the facts of this case is a one-year suspension. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Lunn, J.) Present— Pine, J. P., Lawton, Wesley, Balio and Davis, JJ.